The opinion of the court was delivered, by
Read, J.
The defendant in this case is a member of the association, and an owner of eighteen shares of stock, and as such bound to pay the monthly contributions on his stock. He also borrowed money from the association, and gave his bonds and mortgages to them, and assigned his stock as collateral security. The mortgages had two conditions, which were the terms on which the loans were made, the payment of the principal in one year and interest monthly, and one dollar per share monthly as and for the monthly contribution on each share of stock owned by the defendant in the association. The mortgages were therefore securities for the faithful performance of his obligations as a stockholder, agreeably to the 4th article of the charter of the association. The payment therefore of the principal and interest of the sum borrowed does not extinguish the mortgages, but they remain as securities for the future monthly contributions as they fall due. The nearest case to this is Mosley v. Baker, 6 Hare 87, in which Vice-Chancellor Wigram distinctly held this to be the proper rule. Having relieved the borrowers in such cases of all usurious interest, this court cannot be called on to go further, and to release the stockholder from all his legal obligations under the charter of the association, of which he became a voluntary member.
Judgment affirmed.
Thompson, J., dissented.